Citation Nr: 1524059	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows diagnoses of PTSD, depression, and anxiety, the Board has re-characterized the issue as shown on the title page.

In November 2014, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of her claimed psychiatric disorder in December 2013.  This examination and its associated report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 


Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that she has experiences post-service onset of PTSD, attributable to a military sexual assault that occurred during service.  Specifically, in a September 2010 statement, the Veteran contends that in 2003, but prior to October 2003 when the Veteran married, while working KP duty, her roommate's boyfriend assaulted her.  She was too scared and embarrassed to tell anyone.  She elaborated during her November 2014 Board hearing, stating her military performance began to suffer and she got passed up on a promotion from one of her sergeants because he said it appeared that the Veteran did not integrate well and was doing the bare minimum.  The Veteran noted that historically, she was one of the top of her class and would always go above and beyond to do things.  She did not ask for a transfer, but instead decided "to get out of there as soon as I could."  

The Veteran's service treatment records do not reflect that she was treated for a psychiatric disability during active service, or that she complained of any injuries that may be attributable to a physical or sexual assault.  A December 2003 oath of extension of enlistment reflects the Veteran voluntarily extended her 4 year enlistment by 3 months.  Her DD 214 notes she separated from service due to pregnancy.  

Post-service treatment records reflect that an August 2006 VA treatment record notes the Veteran was given Zoloft for postpartum depression.  An August 2010 VA women's health note written by S.F., L.C.S.W., notes the Veteran had a diagnosis of PTSD and appeared to be experiencing depression due to military sexual trauma.  S.F., L.C.S.W. notes in an October 2010 VA women's health note that the Veteran has a diagnosis of PTSD and appeared to be experiencing anxiety and depression due to military sexual trauma.  

The Veteran's husband submitted a statement in January 2011 discussing how he noticed that the Veteran was uncomfortable in public places, that she preferred to stay inside after duty, and shunned social interaction.  Around February 2004, the Veteran told him about the assault.  

An October 2011 VA preventative health and counseling note by W.J.L., M.D., diagnosed the Veteran with PTSD, chronic, childhood and military, and depressive disorder, related to PTSD.  An October 2012 statement from K.W.J., L.C.S.W., notes she has been working with the Veteran for approximately nine months and the Veteran has PTSD.  The majority of the Veteran's anxiety and fear stems from the sexual assault she experienced during her years with the military.  

An October 2012 letter, purportedly prepared by the Veteran's drill sergeant , explains that throughout majority of her training, the Veteran was motivated and a highly energetic soldier; always volunteering to lead her squad members through training or assisting them with the academic of imagery analyst.  During the summer of 2003, she became very withdrawn and at times she appeared to be depressed.  She was no longer volunteering or staying to assist with her squad members.  The letter states that, "[u]nfortunately I did not pursue the issue any further as we had over 100 soldiers in the platoon and our time with each solider was limited to their training."  

A December 2013 VA psychiatric evaluation report notes the Veteran's claims file was reviewed.  The examiner found the claimed condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner found the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria, the Veteran's symptoms did not meet the diagnostic criteria for PTSD, and diagnosed the Veteran with "[u]nspecified trauma and stressor related disorder" (elaborating that "[u]nder DSM-5 criteria, the veteran's current psychiatric presentation is characteristic of an unspecified trauma and stressor-related disorder that causes clinically significant distress, but does not meet the full criteria for a PTSD diagnosis.")  The examiner explained that the Veteran met neither DSM-IV criteria, nor DSM-5 criteria for PTSD because of the absence of credible supporting evidence that the claimed military sexual trauma occurred.  Under both DSM-IV and DSM-5, a credible traumatic stressor is a prerequisite for establishing a PTSD diagnosis.  Since there was no credible supporting evidence that the claimed military sexual trauma occurred, a PTSD diagnosis could not be established.  The examiner notes the Veteran subjectively claimed PTSD-like symptoms in the absence of a credible traumatic stressor.  

The examiner further explained that the Veteran's pregnancy in 2004 appeared to be a wanted pregnancy, not the result of claimed sexual trauma.  Also service treatment records reflect that the Veteran gained weight during service.  The examiner found this was due to the wanted pregnancy and could not serve as credible supporting evidence that the claimed military sexual trauma occurred.  Since the Veteran's brief treatment with Zoloft was for postpartum depression and was not in the approximate timeframe as the military sexual trauma, it did not serve as credible supporting evidence.  The examiner also noted that although the Veteran asserted the stressor occurred, it could not be corroborated by objective findings in the Veteran's service treatment records and service personnel records, thus, did not serve as credible supporting evidence.  Finally, the examiner noted statements from the Veteran's husband and sister describing behavioral changes in the Veteran, statements from her former drill sergeant, and from K.W.J., L.C.S.W, could not be corroborated by objective findings in the Veteran's service treatment records and service personnel records and did not serve as creditable supporting evidence.  Since a PTSD diagnosis was not found, an opinion as to whether it was caused by the claimed military sexual trauma did not apply.  With respect to the Veteran's diagnosis, the examiner opined based on the circumstances of this case "a DSM-5 based diagnosis of unspecified trauma and stressor-related disorder was not caused by or permanently aggravated by active duty military service or the "claimed" military sexual trauma."  Thus, the examiner concluded that the Veteran's psychiatric condition was not etiologically related active duty service or the claimed military sexual trauma.  

A November 2014 statement from the Veteran's mother notes the Veteran called home in the summer of 2003 crying and told her mother that she did not want to be in the Army anymore and wanted to come home.  The mother further noted the Veteran called home many times after this with the same attitude and would sometimes cry.  A January 2015 VA mental health record notes the Veteran had PSTD, from military sexual trauma, depression, and anxiety.   

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  

The Board first notes that the evidence does not show that the Veteran has been diagnosed with what could be characterized as a psychosis (a "chronic disease" listed under 38 C.F.R. § 3.309(a)), such as schizophrenia.  As the Veteran has not been shown to have a chronic disease under 38 C.F.R. § 3.309(a), service connection may not be awarded under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Where, as here, a claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Although the Veteran asserts that she tried to leave service as soon as possible after the alleged assault, the December 2003 oath of extension of enlistment reflects the Veteran voluntarily extended her 4 year enlistment by 3 months.  This weighs heavily against the credibility of the Veteran's assertion.   

While the Veteran alleges her military performance began to suffer in service and she was passed up on a promotion due to her change in performance after her alleged assault, service personal records are silent for any mention of any changes in the Veteran's performance or lack of promotion.  Moreover, while the Veteran submitted an October 2012 statement from her purported drill sergeant stating that the Veteran's performance fell during the summer of 2003, the Board finds this statement unreliable.  The Board is unable to identify the authenticity of this statement as it is not notarized and does not otherwise carry indicia of authenticity.  Moreover, even if written by one of the Veteran's former drill sergeants, service personnel records are void of any behavioral changes or reduction in performance.  Indeed, the statement specifically recounted that no steps were taken to address the issue.  As there is no documentation or other reliable independent source to corroborate this statement, the Board does not find the statement credible.  Thus, the Veteran's allegation that she displayed behavior changes in service after the alleged incident are not credible and do not corroborate the Veteran's alleged in-service stressor.  

Additionally, although the Veteran submitted statements from both her husband and mother discussing her behavior, the Board finds these statements to be of little probative value because they were written with self-interest.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant or family member has in their own case, but the Board is not free to ignore assertions as to any matter upon which the Veteran or family member is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, although the Board acknowledges both the Veteran's husband and mother's statements discussing the Veteran's behavior after the alleged assault, in light of the lack of other credible or persuasive evidence to collaborate these statements, the Board finds them to be a little probative value and not credible or persuasive supporting evidence. 

The Board finds that the December 2013 VA psychiatric evaluation report is most probative evidence as to whether the Veteran has PTSD attributable to a military sexual assault that is alleged to have occurred during active duty service.  The examination report included a review of the record and interview of the Veteran, and provided a complete rationale for her opinions.  The VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record, considered evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  As described above, the opinion concludes that the Veteran does not suffer from PTSD; nor does he suffer from a psychiatric disability attributable to in-service military sexual trauma.  

While the Board acknowledges the Veteran's assertion that an assault occurred in service, the Board finds there is nothing in the Veteran's service records to corroborate her allegations, and the Veteran stated she did not report the incident.  Additionally, for the reasons set forth above, the Board does not find the submitted lay statements to be credible or persuasive evidence to corroborate the alleged event.  The Board finds there is no credible, reliable, persuasive, or probative evidence in the record that the Veteran's in-service stressor occurred.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.





							[Continued on Next Page]

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


